Citation Nr: 1208339	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right tonsil to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for a saliva gland disorder claimed as secondary to squamous cell carcinoma of the right tonsil. 

3.  Entitlement to service connection for a thyroid disorder claimed as secondary to squamous cell carcinoma of the right tonsil. 

4.  Entitlement to service connection for sinus infections claimed as secondary to squamous cell carcinoma of the right tonsil. 

5.  Entitlement to service connection for bilateral hearing loss claimed as secondary to squamous cell carcinoma of the right tonsil.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military duty from February 1969 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this case is currently with the Montgomery, Alabama RO. 

The Veteran requested a Travel Board Hearing on his VA Form 9, Appeal to the Board of Veterans' Appeals, in July 2007.  He subsequently withdrew his request for a Board hearing by correspondence dated in March 2008.  38 C.F.R. § 20.702(e) (2011).  

This matter was previously before the Board in December 2010 when it was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange or other herbicides. 

2.  The Veteran has not presented medical evidence that the carcinoma of the tonsil diagnosed in his case is, in fact, related to his exposure to herbicides or to any other event, injury or disease in service.  

3.  The Veteran's saliva gland disorder, thyroid gland disorder, and chronic sinus infections were not shown in service or until many years after discharge from service, and are not related to service or a service connected disability. 

4.  The service treatment records are negative for hearing loss, and there is no current diagnosis of hearing loss as defined by VA regulation.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the right tonsil was not incurred or aggravated in service or due to his presumed exposure to herbicides in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112,1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2011).  

2.  A saliva gland disorder was not incurred or aggravated due to active service, and was not due to a service connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  

3.  A thyroid disorder was not incurred or aggravated due to active service, and was not due to a service connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  

4.  A disability manifested by sinus infections was not incurred or aggravated due to active service, and was not due to a service connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  
5.  Bilateral hearing loss was not incurred or aggravated due to active service, and was not due to a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in October 2005 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran was not provided with information pertaining to secondary service connection, the assignment of disability ratings, or the assignment of effective dates until a December 2010 letter.  This was after the initial adjudication of his claims.  However, his claims have been readjudicated since he received this letter and had an opportunity to respond.  Therefore, it will not prejudice the Veteran to proceed with consideration of his claims at this time.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  A relevant opinion has been obtained from a VA medical examiner after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that service connection is warranted on the basis that he has squamous cell carcinoma of the retromolar trigone and tonsillar pillar as a result of exposure to herbicides in service.  His records confirm that he served in Vietnam for approximately twelve months from March 1970 to March 1971.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If organic disorders of the nervous system such as malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Carcinoma of the Right Tonsil

A review of the Veteran's private treatment records reveals that the Veteran was diagnosed with and began treatment for squamous cell carcinoma of the right tonsil in 1999.  He underwent chemotherapy and radiation therapy that was completed in March 2000.  This treatment was successful.  The Veteran has had follow up treatment and ongoing treatment for the residuals of his cancer since that time.  Fortunately, the most recent testing indicates that the Veteran remains cancer free.  

The diseases associated with herbicide exposure for purposes of the presumption include respiratory cancers.  These are cancers of the lung, bronchus, larynx, or trachea.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See "Diseases Not Associated With Exposure to Certain Herbicide Agents," 68 Fed. Reg. 27,630 -41 (May 20, 2003). 

The Board observes that this is not a random list, but is compiled on the basis of scientific and medical studies that tend to show an association between the disease and herbicide exposure.  New diseases can and have been added to this list based on such studies, and the most recent additions were in 2010.  However, neither squamous cell carcinomas nor any other cancers of the tonsil have been added.  

In fact, the Secretary, based on findings by the National Academy of Sciences (NAS), recently determined that there remains no positive association between herbicide exposure and tonsil cancer.  In a Notice published in the Federal Register in June 2010, the Secretary stated in pertinent part that: 

...there is a paucity of findings specifically related to tonsil cancer, because of the extreme rarity of this type of cancer and its occurrence in an anatomic region whose cancers are grouped idiosyncratically... On the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and tonsil cancer.  See 75 Fed. Reg. 32,540, 32,543 (June 8, 2010). 

As such, the Secretary has determined that there is not an association between exposure to herbicide agents and tonsil cancer.  The Secretary has issued findings which allow presumptions of service connection for cancer of the larynx, and the portions of the respiratory system at and below the level of the larynx, to include the lungs, bronchi, larynx, and esophagus.  These findings were among those more recently compiled and republished in the Federal Register in December 2010.  

However, the Veteran has not been diagnosed with a respiratory disorder at or below the level of the larynx.  The Veteran's VA medical treatment records show that he has been diagnosed with squamous cell carcinoma of the right tonsillar pillar and right retromolar trigone.  Therefore, the provisions relating to presumptions of service connection for a respiratory disorder due to exposure to certain herbicide agents do not apply to the Veteran's claim. 

This does not, however, preclude the Veteran from establishing his entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Consequently, the determinative issue is whether these disorders are attributable to the Veteran's military service, including his presumed exposure to Agent Orange or other herbicide while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to a herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this case, the Veteran's service treatment records do not show any relevant complaints, treatment or diagnosis for squamous cell carcinoma of the right tonsil.  There is also no evidence of any relevant complaints, treatment or diagnosis for squamous cell carcinoma of the right tonsil during the first year after discharge from service.  As previously noted, this was first discovered in 1999, which was approximately 27 years after his discharge from service and well after the end of the standard one year presumptive period for malignant tumors.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no competent medical opinion that relates the Veteran's squamous cell carcinoma of the right tonsil to herbicide exposure during active service or to any other aspect of active service.  

The service treatment records do show that the Veteran was treated for a maxilla granuloma that was consistent with an odontogenic cyst of the third molar in January 1972, which was a few months prior to his discharge.  These records as well as the rest of the Veteran's claims folder were forwarded to a VA examiner in January 2011.  After a review of the claims folder, the examiner opined that there was no relationship between the cyst that was treated in service and squamous cell carcinoma.  The examiner noted that the Veteran had a 47 pack year smoking history, and opined that the Veteran's cancer was more likely related to his smoking.  The examiner concluded that the Veteran's history of squamous cell carcinoma is less likely than not related to military service or had its clinical onset during service. 

The Board concludes that service connection for squamous cell carcinoma of the right tonsil is not warranted on the basis of direct causation.  There is no evidence of this disability during service or until many years after discharge from service.  There is no competent medical evidence that relates the Veteran's cancer to service either as a result of herbicide exposure or any other injury, event or disease in service.  Without evidence of squamous cell carcinoma of the right tonsil during service, and without evidence of a nexus between this disability and active service, there is no basis for an award of service connection.  

In reaching this decision, the Board recognizes the Veteran's sincere belief that his squamous cell carcinoma of the right tonsil developed as a result of herbicide exposure.  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, the Board notes that the Veteran has submitted copies of other Board decisions in which service connection for squamous cell carcinoma of the tonsil to include as a result of herbicide exposure has been granted.  A review of these decisions shows that each of them notes, as does this decision, that squamous cell carcinoma of the tonsil is not one of the disabilities that are presumed to be related to herbicide exposure by law.  See 38 C.F.R. § 3.309(e).  The reason these decisions were able to grant service connection is that when service connection was then considered on the basis of direct causation, each of these cases contained a medical opinion that related that particular veteran's squamous cell carcinoma of the tonsil to service.  In some of these, it is specifically noted that there were no other explanations such as smoking or alcohol use for the carcinoma.  These positive opinions provided the bases for the grant of service connection.  There is no such opinion in the current case.  The only medical opinion that addresses the subject of causation is the one that was obtained by VA in January 2011.  This examiner opined that there was no relationship between the Veteran's squamous cell carcinoma of the tonsil and service, and in fact found it likely that this disease was related to the Veteran's long history of smoking.  The Board is bound by the facts and evidence of this particular case, and may not be influenced by medical opinions contained in other decisions that were based on the individual medical history of each of those veterans.  As the one and only competent medical opinion in this particular case weighs against the Veteran's claim, there is no basis for service connection.  

The Board has considered the benefit of the doubt doctrine in this matter, but as the preponderance of the evidence is against the Veteran's claim it does not apply.  38 U.S.C.A. § 5107(b).  

Saliva Gland Disorder, Thyroid Gland Disorder, and Sinus Infections

The Veteran contends that he has developed a saliva gland disorder, a thyroid gland disorder, and chronic sinus infections as a result of his squamous cell carcinoma.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

However, as has just been discussed, the Board finds that service connection for squamous cell carcinoma of the right tonsil is not warranted.  Furthermore, the record shows that service connection has not been established for any other disability.  Therefore, there is no basis for consideration of an award of service connection secondary to a service connected disability.  38 C.F.R. § 3.310(a).  

The Board has also considered entitlement to service connection for these disabilities on a direct basis, but this is not supported by the evidence.  The service treatment records are negative for complaints, treatment, or diagnoses relating to a saliva gland disorder, a thyroid gland disorder, or chronic sinus infections.  The Veteran does not contend that he experienced these disabilities during service, and the medical evidence confirms that each of these disabilities began after 1999 following his chemotherapy and radiation treatment for squamous cell carcinoma of the right tonsil.  There is no competent opinion that relates any of these disabilities to active service.  Therefore, service connection for a saliva gland disorder, a thyroid gland disorder, and chronic sinus infections is not warranted. 

Hearing Loss

The Veteran contends that the treatment he received for his squamous cell carcinoma of the right tonsil has resulted in bilateral hearing loss.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As previously noted, service connection for squamous cell carcinoma of the right tonsil is not established, and service connection is not in effect for any other disability.  Therefore, there is no basis for an award of service connection secondary to a service connected disability.  38 C.F.R. § 3.310(a).  

The Board has also considered entitlement to service connection for hearing loss on a direct basis, but this is not supported by the evidence.  

The Veteran's service treatment records are negative for complaints, treatment or diagnoses relating to hearing loss.  His hearing was normal on the May 1972 discharge examination.  

The Veteran's post service medical records are also negative for hearing loss.  In fact, while private medical records dating from as recently as 2010 show that the Veteran underwent examination for complaints regarding a sensation of fullness in his ears, there is no diagnosis of bilateral hearing loss, and no evidence of hearing loss as defined by 38 C.F.R. § 3.385.  Therefore, as there is no evidence of hearing loss in service or evidence of a current hearing loss for VA compensation purposes, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

	
ORDER

Entitlement to service connection for squamous cell carcinoma of the right tonsil to include as a result of exposure to herbicides is denied. 

Entitlement to service connection for a saliva gland disorder is denied. 

Entitlement to service connection for a thyroid disorder is denied. 

Entitlement to service connection for sinus infections is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


